Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 5 and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,723,684 (Haddon) in view of NPL: Thermal Device Design for a Carbon Nanotube Terahertz Camera (Suzuki).
Regarding claim 1, Haddon discloses a bolometer(Figure 1(A)) comprising: 
a substrate (element 108); and 
an infrared detection unit comprising a bolometer film (element suspended SWNT network is a bolometer film which is element 102) wherein the infrared detection unit is held on the substrate with a gap therebetween by a supporting leg (element 106b suspends the SWNT network film to the supporting substrate with a gap); 
wherein the bolometer film is a carbon nanotube film comprising semiconducting carbon nanotubes in an amount of 67% by mass or more of the total amount of carbon nanotubes (see column 12, lines 32-34, discloses substantially all or about 100% of the SWNT network is semiconducting SWNT to yield high TCR values), and the thickness of the carbon nanotube film is in the range of 10 nm to 1 um (see claim 12, which discloses a thickness of less than or equal to 1 micron), but does not disclose that the density of the carbon nanotube film is 0.3 g/cm3 or more.  
Suzuki teaches a carbon nanotube thermal detection device (see figure 2b) where the carbon nanotube film are manufactured by controlling the scale, thickness and density by adjusting the concentration of CNT in the solution for manufacturing the carbon nanotube film (see page 345 Device fabrication process section) and further discloses that conventional carbon nanotube film parameters for devices are typically 2-150 microns thickness, density of 0.4 g/cm3 and a scale of 30x42cm. (see page 345 Device fabrication process).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have applied the conventional density disclosed by Suzuki to the carbon nanotube film as disclosed by Haddon, in order to increase detection efficiency.  
Regarding claim 2, Haddon in view of Suzuki discloses the bolometer according to claim 1, Haddon further discloses no light reflection layer (see figure 1, no light reflection layer).  
Regarding claim 4, Haddon in view of Suzuki discloses the bolometer according to claim 1, and Haddon further discloses wherein the carbon nanotube film comprises the semiconducting carbon nanotubes in an amount of 90% by mass or more of the total amount of carbon nanotubes (see column 12, lines 32-34, discloses substantially all or about 100% of the SWNT network is semiconducting SWNT to yield high TCR values) .  
Regarding claim 5, Haddon in view of Suzuki discloses the bolometer according to claim 1, comprising no light absorbing layer (see figure 1, no light absorbing layer).    
Regarding claim 6, Haddon in view of Suzuki discloses the bolometer according to claim 1, Haddon further discloses a bolometer array (see figure 18, an array of bolometers) in which a plurality of elements comprising a carbon nanotube film (Figure 19c, element 306 is an array of carbon nanotube films) is formed on a substrate (see figure 19A, element 300).  
Regarding claim 7,  Haddon discloses a method for manufacturing a bolometer (see figure 1A) comprising 
forming an infrared detection unit (element 102 which is a SWNT network) on a substrate (element 108) via a supporting leg (element 106b); Docket No.:3300002139US0124 
forming a gap between the substrate and the infrared detection unit (see gap formed between the substrate element 108 and element 102); and 
forming a bolometer film on the infrared detection unit (element 102 is a SWNT network film) wherein the bolometer film is a carbon nanotube film comprising semiconducting carbon nanotubes in an amount of 67% by mass or more of the total amount of carbon nanotubes (see column 12, lines 32-34, discloses substantially all or about 100% of the SWNT network is semiconducting SWNT to yield high TCR values), and the thickness of the carbon nanotube film is in the range of 10 nm to 1 pm (see claim 12, which discloses a thickness of less than or equal to 1micron) but does not disclose that the density of the carbon nanotube film is 0.3 g/cm3 or more.
Suzuki teaches a carbon nanotube thermal detection device (see figure 2b) where the carbon nanotube film are manufactured by controlling the scale, thickness and density by adjusting the concentration of CNT in the solution for manufacturing the carbon nanotube film (see page 345 Device fabrication process section) and further discloses that conventional carbon nanotube film parameters for devices are typically 2-150 microns thickness, density of 0.4 g/cm3 and a scale of 30x42cm. (see page 345 Device fabrication process).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have applied the conventional density disclosed by Suzuki to the carbon nanotube film as disclosed by Haddon, in order to increase detection efficiency.  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddon in view of Suzuki further in view of Carbon Nanotubes and Carbon Nanotube structures Used for Temperature Measurement, published in 2019 by Monea.
Regarding claim 3, Haddon in view of Suzuki discloses the bolometer according to claim 1, but does not specify wherein 60% or more of the carbon nanotubes contained in the carbon nanotube film have a diameter within the range of 0.6 to 1.5 nm and a length within the range of 100 nm to 5 µm.
Monea discloses conventional bulk grown carbon nanotubes are conventionally 1nm in diameter and are typically 1-100 µm in length (see page 2, second to last paragraph)
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Haddon and Suzuki with 100% of the carbon nanotubes have a diameter of 1nm and are 1-100 µm in length as disclosed by Monea, as these are the conventional dimensions of bulk carbon nanotubes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tarasov et al., Bolometer Based on Carbon Nanotubes, 2006, JETP LETTERS, Vol. 84, pages 267-270.- -Carbon nanotube bolometer
Tarasov et al., Carbon Nanotube Bolometers, 2007, APPLIED PHYSICS LETTERS, Vol. 90, pages, pages 1-3.- -Carbon nanotube bolometer
Omote et al., Density measurement for carbon nanotube film grown on flat substrates, December 3, 2019, Applied Physics Express Vol.13, pages 1-5.-example of density of bulk CNT
Basheer et al., Thermal Conversion of Ethanol into Carbon Nanotube Coatings with Adjusted Packing Density, 2019, ACS Omega, Vol. 4, pages 10405−10410.-density of CNT
Zhang et al., Fully printed flexible carbon nanotube photodetectors, March 20, 2017, Appl. Phys. Lett., Vol. 110, pages 1-5.- CNT printed detector
Simmons et al., Bolometric Properties of Semiconducting and Metallic Single-Walled Carbon Nanotube Composite Films, January 28, 2015, ACS Photonics, Vol. 2, pages 334−340.-CNT Bolometer
Lu et al., Suspending single-wall carbon nanotube thin film infrared bolometers on microchannels, April 23, 2009, APPLIED PHYSICS LETTERS Vol.94, Pages 1-3.- Suspended CNT bolometer
US8,436,305- suspended carbon nanotube infrared sensor
US8,269,169- plurality of nanotube films 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896